Dismiss and Opinion Filed October 10, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00443-CV

                GARY RAYNARD SMITH, Appellant
                             V.
          ANDREW SAMUEL AND STEPHEN SAMUEL, Appellees

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-00891-2022

                       MEMORANDUM OPINION
                   Before Justices Osborne, Nowell, and Smith
                           Opinion by Justice Nowell
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcards dated May 10, 2022 and July 28, 2022, we notified

appellant the $205 filing fee was due. We directed appellant to remit the filing fee

within ten days and expressly cautioned appellant that failure to do so would result

in dismissal of the appeal. Also by postcard dated May 10, 2022, we informed

appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal

of this appeal without further notice. On August 30, 2022, we sent a letter informing
appellant the clerk’s record had not been filed because appellant had not paid for the

clerk’s record. We directed appellant to provide, within ten days, verification he had

either paid for or made arrangements to pay for the record or was entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result

in the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed the docketing statement, provided the required documentation,

or otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Erin A. Nowell/
220443f.p05                                 ERIN A. NOWELL
                                            JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GARY RAYNARD SMITH,                          On Appeal from the County Court at
Appellant                                    Law No. 5, Collin County, Texas
                                             Trial Court Cause No. 005-00891-
No. 05-22-00443-CV          V.               2022.
                                             Opinion delivered by Justice Nowell.
ANDREW SAMUEL AND                            Justices Osborne and Smith
STEPHEN SAMUEL, Appellees                    participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 10th day of October, 2022.




                                       –3–